Citation Nr: 0709004	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-18 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a bilateral foot 
disability, now rated as 30 percent disabling. 

2.  Entitlement to an increased rating for hypertensive 
vascular disease, now rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1972 to May 1975. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  that denied an 
increased rating for pes planus, now rated as 30 percent 
disabling,  and that denied an increased rating for 
hypertension, now rated as 10 percent disabling. 


FINDINGS OF FACT

1.  The veteran's bilateral foot disability is manifested by 
foot pain, plantar tenderness, pronation, limitation of 
motion, and occasional swelling and tendonitis.  The 
condition limits the veteran's ability to walk distances and 
stand for prolonged periods.  He achieves partial relief from 
orthotics and medication.

2.  The veteran's essential hypertension is manifested by 
diastolic blood pressure predominantly 140 or less and 
systolic blood pressure predominantly 90 or less.  The 
disease is controlled by medication. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a bilateral foot 
disability have not been met. 38 U.S.C.A. § 1155 (2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.25, 4.26, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5276, 5280, 5282 
(2006). 

2.  The criteria for an increased rating for hypertensive 
vascular disease have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2005; a rating 
decision in June 2002; and a statement of the case in April 
2003.   These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2005 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that his pes planus and hypertension are 
more severe, and he seeks higher ratings.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Bilateral Foot Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Diagnostic Codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.   See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; see DeLuca, supra.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Bilateral acquired flatfoot warrants a 30 percent rating if 
the condition is severe with objective evidence of marked 
deformity such as pronation or abduction, pain on 
manipulation and use, accentuated indications of swelling on 
use, and characteristic callosities.  A 50 percent rating is 
warranted if the condition is pronounced with pronounced 
pronation, extreme tenderness of plantar surfaces, marked 
inward displacement, and severe spasm of the Achilles tendon 
on manipulation, not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, DC 5276.  

In April 2002, a VA podiatrist noted the veteran's report of 
painful and tired flat feet for which he had been wearing 
orthotic for years.  The veteran reported that his current 
orthotics were too hard and did not help relieve the pain.  
The podiatrist noted bilateral flexible decreased medial 
longitudinal arches and bunions.  He diagnosed flat feet, 
recommended softer more pliable functional orthotics to 
enhance shock absorption, and casted the feet for new 
devices.  Custom-made devices were provided to the veteran a 
month later.  

In May 2002, a VA physician noted that the veteran reported 
receiving treatment from a private podiatrist since February 
2002 for painful feet, pes planus, and plantar fasciitis.  
The veteran limited his walking and standing due to pain, 
fatigue, stiffness, and swelling.  The veteran reported that 
he used arch supports and received injections for 
inflammation but denied any trauma or surgery.  On 
examination, the physician noted that the veteran had pes 
planus, hallux valgus of the great toe, and a bunion on the 
top of the metatarsal phalangeal joint.  The veteran's gait 
was normal but he experienced pain and difficulty standing on 
toes and heels.  Concurrent X-rays showed bilateral mild 
degenerative joint disease and hammertoe deformity of the 
third and fourth toes of the left foot.   

In a July 2003 letter, the veteran's private podiatrist 
stated that he had been treating the veteran since February 
2003, had recommended the use of tennis shoes and a muscle 
stimulator, and had provided a series of nerve block 
injections.  He did not initially recommend new orthotics.  
In June 2003, the private podiatrist noted that the veteran 
had marked pronation, excruciating arch pain, plantar 
tenderness, and marked displacement and severe spasms of the 
Achilles tendon with no improvement from the orthopedic shoes 
or appliances.  He recommended new orthotics with additional 
arch support and the use of a muscle stimulator.  

In September 2003, a VA therapist noted that the veteran had 
completed a course of eight sessions of ultrasound and ice 
pack treatments and supervised exercises.  The therapist 
noted some improvement, but the veteran continued to 
experience pain and fatigue when walking or standing. 

In June 2004, a VA physician noted that the veteran's foot 
condition had improved with no swelling, Achilles tendon 
misalignment, or pain on motion.  The veteran had a normal 
gait and could stand on toes and heels but was still 
restricted in walking distances and performing household 
chores, in part because of pain in his knees and back.  
Similar findings were noted by a VA examiner in January 2005.  
He also measured inversion and eversion of the foot in two 
positions with all values less than 50 percent of the normal 
range.  He stated that the foot condition caused a major 
functional impact on the veteran's physical activities due to 
severe tenderness and stiffness.  No swelling was noted and 
symptoms were partially relieved by medication and orthotic 
devices.  X-rays continued to show multiple bilateral hallus 
valgus deformities and mild degenerative osteoarthritis of 
both metatarsal phalangeal joints.  

In a January 2005 letter, the private podiatrist noted that 
he had not seen the veteran since July 2003 but that on 
examination he noted continued pain, tendonitis, and mid-foot 
collapse.  He stated that the VA orthotics were soft and 
pliable like a tennis shoe insert, that they were absolutely 
ineffective, and that proper devices were needed.  

In November 2005, the VA podiatrist noted that the veteran 
had been using the VA orthotics but that after one year, he 
had again experienced aching.  The podiatrist ordered a 
consultation for new devices.  In January 2006, X-rays showed 
hallus valgus deformities but no abnormal bone or soft tissue 
conditions.

The Board first notes that the veteran has been granted 
service connection and ratings for lumbosacral strain and 
limitation of motion and function of both knees, all 
secondary to his flat feet.  

The Board concludes that a rating greater than 30 percent is 
not warranted for bilateral flat feet.  Most examiners noted 
symptoms of pain and fatigue on walking or standing, plantar 
tenderness, pronation, callosities, and occasional swelling.  
A higher rating is not warranted because most examiners noted 
and the veteran reported that he does gain some relief from 
orthotics, physical therapy, and medication.  He does not use 
any other supportive devices for ambulation.  The Board is 
mindful of the higher degree of severity assessed by the 
private podiatrist who quoted symptoms directly from the 
diagnostic code.  However, no clinical notes from this 
physician are in the file, and he alone reported spasms of 
the Achilles tendons.  He stated on two occasions that VA 
orthotics were inadequate but also stated that he would be 
able to provide different devices, implying that additional 
relief from devices was possible.

The Board finds that the overall evidence does not 
demonstrate pronounced pronation, extreme tenderness of 
plantar surfaces, marked inward displacement, and severe 
spasm of the Achilles tendon on manipulation, not improved by 
orthopedic shoes or appliances as required for a higher 
rating for bilateral flat feet.  The Board has placed greater 
weight on the various VA physicians whose evaluation seemed 
similar.  While pronation is shown, it is not shown by the 
totality of the evidence to be pronounced.  Severe spasm was 
shown only to the private examiner while other examiners did 
not find Achilles spasm.  The evidence shows improvement with 
orthotics.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
bilateral flat feet and that claim is denied.

Hypertension

Hypertensive vascular disease warrants a 10 percent rating 
when diastolic pressure is predominantly 100 or more, 
systolic pressure is predominantly 160 or more, or a history 
of diastolic pressure is predominantly 100 or more requiring 
continuous medication for control.  A 20 percent rating 
requires diastolic pressure of predominantly 110 or more or 
systolic pressure predominantly 200 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90 or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 or greater with a diastolic 
blood pressure of less than 90.  38 C.F.R. § 4.104, DC 7101, 
Note 1.  

In November 2003, A VA examiner noted a single measurement of 
the veteran's blood pressure as 145/95.  There was no 
evidence of hypertensive retinopathy.  The veteran was taking 
medication regularly to control hypertension. 
The examiner noted a history of chest pains and one episode 
of syncope but also noted that a full cardiac workup had been 
completed with no diagnosis of cardiovascular disease.  

In June 2004, a VA examiner noted three blood pressure 
measurements:  130/88, 124/80, and 130/78.  He diagnosed 
essential hypertension, well controlled.  A concurrent 
cardiovascular examination including electrocardiograms, 
blood testing, and X-rays showed no cardiovascular disease.  
In January 2005, a VA examiner noted blood pressure as 
138/82, 132/90, and 136/90.  The veteran continued to take 
regular medication.  An X-ray showed mild hypertensive 
cardiomyopathy but no evidence of congestive heart disease. 

The Board concludes that the veteran's essential hypertension 
does not warrant a rating greater than 10 percent.  A higher 
rating is not warranted because repeated measurements of 
diastolic pressure were not predominantly 110 or more and 
repeated measurements of systolic pressure were not 
predominantly 200 or more.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating for a bilateral foot condition of not 
greater than 50 percent is granted. 

An increased rating greater than 10 percent for hypertension 
is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


